BUSSEY, Presiding Judge:
Tom Palmer, petitioner herein, has filed an application for Writ of Habeas Corpus which we will treat as an appeal from denial of post conviction relief in the District Court of Carter County Case No. CRF-69-201, wherein the trial court, after reviewing the records, made findings of fact and conclusions of law which findings of fact and conclusions of law are supported by the record and adopted by this Court and appended hereto.
For the reasons therein stated, the trial court’s denial of post conviction relief is affirmed.
BRETT and NIX, JJ., concur.
APPENDIX
In The District Court of the Twentieth Judicial District Carter County, Oklahoma



ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS “AD TESTIFICANDUM”
This matter comes on for hearing this 16th day of June, 1971, before the undersigned Judge of the District Court upon the Petition For Writ of Habeas Corpus “Ad Testificandum” filed heretofore and on the 29th day of March, 1971, by the petitioner, Tom Palmer. The Court being fully advised finds that The State of Oklahoma has filed a timely response to said application and the matter is now at issue.
The court finds that heretofore and on the 24th day of December, 1969, the petitioner, Tom Palmer, was duly charged in the District Court of Carter County with the offense of Embezzlement by Bailee. That subsequent to said date and on the 16th day of January, 1970, the petitioner, Tom Palmer, was duly arraigned in the District Court of Carter County, Oklahoma, and at said arraignment entered a voluntary plea of guilty to the crime of Embezzlement by Bailee. That based on said plea, the petitioner was sentenced to a term of imprisonment in the custody of the Department of Corrections of the State of Oklahoma for three (3) years. The Court finds that the petitioner has raised the single issue of not intelligently waiving his right to counsel at the time the plea of guilty was made. The Court finds from an examination of the file, docket, and official transcript of the hearing that petitioner was fully advised of his right to counsel by the Court and that petitioner understood said right to counsel existed at all times during each step of the proceedings. The Court further finds that the petitioner, Tom Palmer, an adult, voluntarily and intelligently waived his constitutional rights to counsel. That accordingly no material question of fact exists for the Court in the present hearing; and, therefore, the Petition For Writ of Habeas Corpus “Ad Testificandum” should be overruled.
It is ordered, adjudged and decreed that the Petition For Writ of Habeas Corpus *1109“Ad Testificandum” filed heretofore and on the 29th day of March, 1971, by the petitioner Tom Palmer be and the same is hereby overruled.
(s) Kenneth Shilling
JUDGE OF THE DISTRICT COURT